COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Alston and Senior Judge Coleman


ANTHONY LAWRENCE FALCONE
                                                                 MEMORANDUM OPINION *
v.     Record No. 1244-11-4                                          PER CURIAM
                                                                   NOVEMBER 1, 2011
THE WASHINGTON POST


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julie H. Heiden; M. Thomas McWeeny; Koonz, McKenney,
                 Johnson, DePaolis & Lightfoot, L.L.P., on brief), for appellant.

                 (William H. Schladt; Godwin, Erlandson, MacLaughlin, Vernon &
                 Daney, LLC, on brief), for appellee.


       Anthony Lawrence Falcone (claimant) appeals a decision of the Workers’ Compensation

Commission finding he was not entitled to any award of permanent partial disability due to a

2008 injury to his right shoulder. Claimant contends the commission erred by holding he was

not entitled to the five percent permanent partial disability rating to his right shoulder and finding

he did not suffer a five percent partial disability increase in his right shoulder. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Lawrence v. The Washington Post, JCN 239-64-25 (June 7, 2011). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                           Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.